UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-7366



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANNY MYERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. C. Weston Houck, Chief District Judge.
(CR-90-430, CA-97-1006-4-2)


Submitted:     February 22, 2000            Decided:   March 14, 2000


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Danny Myers, Appellant Pro Se. Mary Gordon Baker, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny Myers seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Myers, No. CR-90-430, CA-97-1006-4-2

(D.S.C. Aug. 9, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2